Exhibit 10.2

REPRICING AGREEMENT AND SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT
AGREEMENT (this “Amendment”), dated as of November 29, 2017 (the “Revolver
Repricing Amendment Closing Date”), among Expo Event Midco, Inc., a Delaware
corporation (“Holdings”), Emerald Expositions Holding, Inc., a Delaware
corporation (the “Initial Borrower”), the Co-Borrowers from time to time party
to the Credit Agreement referred to below (the “Co-Borrowers” and, together with
the Initial Borrower, each a “Borrower” and, collectively, the “Borrowers”),
Bank of America, N.A., as Administrative Agent for the Lenders and Collateral
Agent for the Secured Parties (in such capacities, the “Administrative Agent”),
the Lenders signatories hereto, and, for purposes of Section 9 hereof, each
Guarantor party hereto.

WHEREAS, reference is hereby made to the Amended and Restated Credit Agreement,
dated as of May 22, 2017, among Holdings, the Borrowers, the Subsidiary
Guarantors party thereto, the Lenders party thereto, the Issuing Lenders from
time to time party thereto and the Administrative Agent (as amended,
supplemented, amended and restated or otherwise modified from time to time prior
to the date hereof, including pursuant to that certain Refinancing Agreement and
First Amendment to Amended and Restated Credit Agreement among the parties
thereto, dated as of November 27, 2017, the “Existing Credit Agreement” and, as
amended by this Amendment, the “Credit Agreement”; capitalized terms used and
not defined herein shall have the meanings ascribed to such terms in the
Existing Credit Agreement or the Credit Agreement, as the context may require);

WHEREAS, the Borrowers have requested that, in accordance with Section 11.1 of
the Existing Credit Agreement, the Existing Credit Agreement be amended to,
among other things (a) effect a change to the “Applicable Margin” definition set
forth in the Existing Credit Agreement and (b) make certain other changes as
more fully set forth below;

WHEREAS, to accomplish the foregoing, the Borrowers, the Administrative Agent
and the Lenders are willing to amend the Existing Credit Agreement as set forth
herein; and

WHEREAS, the amendments to the Existing Credit Agreement set forth herein are
each subject to the satisfaction of the conditions precedent to effectiveness
referred to herein and shall become effective as provided herein.

NOW, THEREFORE, in consideration of the premises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

Section 1.    Amendments.

Each of the following amendments, which are made pursuant to Section 11.1 of the
Existing Credit Agreement, are necessary or appropriate, in the reasonable
opinion of the Administrative Agent and the Borrowers, to effectuate the
provisions set forth in Section 11.1 of the Existing Credit Agreement.



--------------------------------------------------------------------------------

(a)    Amendments to Section 1.1: Definitions.

(i)    Section 1.1 of the Existing Credit Agreement is hereby amended by adding
the following definitions in proper alphabetical sequence:

“Revolver Repricing Amendment Closing Date”: November 29, 2017, which is the
date on which each of the conditions set forth in Section 3 of the Second
Amendment has been satisfied.

“Second Amendment”: the Revolver Repricing Agreement and Second Amendment to
Amended and Restated Credit Agreement, dated as of November 29, 2017, by and
among the Loan Parties, the Lenders party thereto and the Administrative Agent.

(ii)     Section 1.1 of the Existing Credit Agreement is hereby amended by
deleting the definitions set forth below in their entirety and replacing them
with the following:

“Loan Documents”: this Agreement, the First Amendment, the Second Amendment, any
Intercreditor Agreement, the Notes, the Security Documents, a Refinancing
Amendment, if any, an Incremental Amendment, if any, a Co-Borrower Joinder, if
any, and a Loan Modification Agreement, if any.

(iii)     Section 1.1 of the Existing Credit Agreement is hereby amended by
deleting clause (a) of the definition of “Applicable Margin” in its entirety and
replacing it with the following:

(b)    any Revolving Loan, (i) initially, 2.75% per annum in the case of
Eurodollar Loans and 1.75% per annum in the case of ABR Loans and (ii) from and
after the first Business Day immediately following the delivery to the
Administrative Agent of a Compliance Certificate (pursuant to Section 6.2(c)),
commencing with the first full fiscal quarter of the Initial Borrower ending
after the Revolver Repricing Amendment Closing Date, wherein the Total First
Lien Net Leverage Ratio is (A) greater than 2.75 to 1.00, 2.75% per annum in the
case of Eurodollar Loans and 1.75% per annum in the case of ABR Loans, (B) less
than or equal to 2.75 to 1.00 and greater than 2.50 to 1.00, 2.50% per annum in
the case of Eurodollar Loans and 1.50% per annum in the case of ABR Loans, and
(C) less than or equal to 2.50 to 1.00, 2.25% per annum in the case of
Eurodollar Loans and 1.25% per annum in the case of ABR Loans;

Section 2.     Representations and Warranties. Each of the Loan Parties (in the
case of Holdings, only in respect of itself to the extent set forth in this
Section 2) represent and warrant to the Administrative Agent and the Lenders as
of the Revolver Repricing Amendment Closing Date that:

(a)    all representations and warranties of the Borrowers and each other Loan
Party contained in Section 4 of the Existing Credit Agreement and the Credit
Agreement and in any other Loan Document are true and correct in all material
respects (and in all respects if any

 

2



--------------------------------------------------------------------------------

such representation or warranty is already qualified by materiality) on and as
of the Revolver Repricing Amendment Closing Date immediately before (in the case
of the Existing Credit Agreement) and immediately after (in the case of the
Credit Agreement) giving effect thereto, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects (and in all respects if
any such representation or warranty is already qualified by materiality) as of
such earlier date; and

(b)    no Default or Event of Default exists or has occurred and is continuing
on and as of the Revolver Repricing Amendment Closing Date immediately before
(in the case of the Existing Credit Agreement) and immediately after (in the
case of the Credit Agreement) giving effect to the funding of the Revolving
Loans.

Section 3.    Conditions to effectiveness of this Amendment. The obligations of
the Lenders to make the Revolving Loans on and after the Revolver Repricing
Amendment Closing Date shall be subject to the satisfaction of the following
conditions precedent:

(i)    Loan Documents. The Administrative Agent shall have received the
following: Counterparts of this Amendment that, when taken together, bear the
signatures of (A) Holdings, (B) the Borrowers, (C) each Guarantor and (D) the
Lenders.

(ii)    No Default or Event of Default. At the time of and immediately after the
Revolver Repricing Amendment Closing Date and the funding of the Revolver Loans,
no Default or Event of Default shall have occurred and be continuing.

(iii)    Representations and Warranties. The representations and warranties set
forth in Section 2 of this Amendment shall be true and correct in all material
respects on the Revolver Repricing Amendment Closing Date with the same effect
as though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date.

Section 4.    Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
of which when taken together shall constitute a single instrument. Delivery of
an executed counterpart of a signature page of this Amendment by facsimile
transmission or by email in Adobe “.pdf” format shall be effective as delivery
of a manually executed counterpart hereof.

Section 5.    Applicable Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES THAT WOULD REQUIRE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION.

Section 6.    Waivers Of Jury Trial. EACH OF HOLDINGS, THE BORROWERS, THE
GUARANTORS, THE ADMINISTRATIVE AGENT AND THE LENDERS PARTY HERETO HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AMENDMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.

 

3



--------------------------------------------------------------------------------

Section 7.    Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

Section 8.    Effect of this Amendment. Except as expressly set forth herein,
this Amendment shall not alter, modify, amend or in any way affect any of the
terms, conditions, obligations, covenants or agreements contained in the
Existing Credit Agreement or any other provision of the Existing Credit
Agreement or any other Loan Document, all of which are ratified and affirmed in
all respects and shall continue in full force and effect. As of the Revolver
Repricing Amendment Closing Date, each reference in the Existing Credit
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein,” or words of like
import, and each reference in the other Loan Documents to the Existing Credit
Agreement (including, without limitation, by means of words like “thereunder,”
“thereof” and words of like import), shall mean and be a reference to the Credit
Agreement, and this Amendment and the Existing Credit Agreement shall be read
together and construed as a single instrument. This Amendment shall constitute a
Loan Document.

Section 9.    Acknowledgement and Affirmation. Each Loan Party party hereto
hereby expressly acknowledges that (i) all of its obligations under the
Guarantee, the Security Documents and the other Loan Documents to which it is a
party are hereby reaffirmed and remain in full force and effect on a continuous
basis, (ii) its grant of security interests pursuant to the Security Documents
is hereby reaffirmed and remains in full force and effect after giving effect to
this Amendment and (iii) except as expressly set forth herein, the execution of
this Amendment shall not operate as a waiver of any right, power or remedy of
the Administrative Agent or Lenders, constitute a waiver of any provision of any
of the Loan Documents or serve to effect a novation of the Obligations.

Section 10.    No Novation. By its execution of this Amendment, each of the
parties hereto acknowledges and agrees that the terms of this Amendment do not
constitute a novation, but, rather, a supplement of the terms of the
pre-existing indebtedness and related agreements, as evidenced by the Credit
Agreement.

[signature pages follow]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

EMERALD EXPOSITIONS HOLDING, INC. By:  

/s/ David Gosling

Name:   David Gosling Title:   Senior Vice President, General Counsel and
Secretary EXPO EVENT MIDCO, INC. By:  

/s/ Amir Motamedi

Name:  

Amir Motamedi

Title:   Vice President and Secretary EMERALD EXPOSITIONS, LLC By:  

/s/ David Gosling

Name:   David Gosling Title:   Senior Vice President, General Counsel and
Secretary PIZZA GROUP, LLC By:  

/s/ David Gosling

Name:   David Gosling Title:   Senior Vice President, General Counsel and
Secretary GLM HOLDINGS LLC By:  

/s/ David Gosling

Name:   David Gosling Title:   Senior Vice President, General Counsel and
Secretary GEORGE LITTLE MANAGEMENT, LLC By:  

/s/ David Gosling

Name:   David Gosling Title:   Senior Vice President, General Counsel and
Secretary

 



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent and a Lender By:  

/s/ Michael Dolce

Name:   Michael Dolce Title:   Managing Director Barclays Bank PLC., as a Lender
By:  

/s/ Chris Walton

Name:   Chris Walton Title:   Director Citibank, N.A., as a Lender By:  

/s/ Blake Gronich

Name:   Blake Gronich Title:   Vice President Credit Suisse AG, Cayman Islands
Branch, as a Lender By:  

/s/ Judith Smith

Name:   Judith Smith Title:   Authorized Signatory By:  

/s/ Joan Park

Name:   Joan Park Title:   Authorized Signatory Deutsche Bank AG New York
Branch, as a Lender By:  

/s/ Marcus Tarkington

Name:   Marcus Tarkington Title:   Director



--------------------------------------------------------------------------------

By:  

/s/ Dusan Lazarov

Name:   Dusan Lazarov Title:   Director Goldman Sachs Bank USA, as a Lender By:
 

/s/ Charles D. Johnston

Name:   Charles D. Johnston Title:   Authorized Signatory Royal Bank of Canada,
as a Lender By:  

/s/ Allan Kortan

Name:   Allan Kortan Title:   Authorized Signatory